Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments of the claims have overcome the rejection of 9 and 12 under 35 USC 112 and 35 USC 102/103 over Londry. Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10-23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 6 and 11 both recite “the device” while the amendment has removed “device” from the claim language. Therefore, there is no proper antecedent basis. 
Claim 16 is indefinite since it recites a “drag vane” but fails to distinguish the structure between a drag vane and a standard vane electrode as known in the art. Vane electrodes are known in the art. Drag vanes, as used by applicant, seem to indicate some variation of vane electrodes, but it is unclear to the examiner what that variation is. Even thought it might broadly refer to “drag vanes” it’s unclear what the “drag” does to modify the component. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6-8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (20110248157).
Regarding Claim 1, Sugiyama teaches a method comprising: providing a multipole comprising a plurality of electrodes (Figure 5a, b), the electrodes being arranged one relative to another so as to define a space therebetween for transmitting ions (path through device, see center), the multipole having a length extending between an ion inlet end and an opposite ion outlet end thereof (Figure 5a); introducing a population of ions into the ion inlet end of the multipole (acting as a mass filter); transmitting at least some of the ions of the population of ions along the entire length of the multipole to the ion outlet end thereof (detector on other end, see e.g. [65-70]); and during the step of transmitting, exposing the at least some of the ions to an RF-only field extending along a first portion of the length (part 40, RF voltage, [66]) and exposing the at least some of the ions to a DC axial field extending along a second portion of the length (electrostatic field of electrodes 11 [67]), wherein the at least some of the ions are exposed to the RF-only field prior to being exposed to the DC axial field (40 before 41). 
Regarding Claims 2, Sugiyama teaches it further comprising, during transmitting, exposing the at least some of the ions to an RF-only field extending along a third portion of the length, wherein the second portion of the length is disposed between the first and third portions of the length (3rd portion, 42). 
Regarding Claim 4, Sugiyama teaches the method of claim 1, wherein the at least some of the ions are exposed to the DC axial field subsequent to being exposed to the RF-only field (40 then 41). 
Regarding Claim 6, Sugiyama teaches a method comprising: providing a multipole comprising a plurality of electrodes, the electrodes being arranged one relative to another so as to define a space therebetween for transmitting ions (Figure 5a, b), the multipole having a length extending between an ion inlet end and an opposite ion outlet end thereof (Figure 5a-b); applying voltages to electrodes of the plurality of electrodes and thereby forming: i) an RF-only field along a first portion of the length of the device ([66], part 40); and ii) a DC axial field along a second portion of the length of the device (Figure 5a, part 41, [67]); and transmitting ions through the first and second portions of the length of the multipole, such that the ions are exposed to both the RF-only field and the DC axial field during a single pass through the device (detector afterwards), wherein the ions transmit through the first portion prior to transmitting through the second portion (40 is before 41). 
Regarding Claim 7, Sugiyama teaches the method of claim 6, wherein the ions are introduced into the ion inlet end of the device, and wherein the ions pass through the first portion of the length of the multipole ion guide and then subsequently pass through the second portion of the length of the multipole ion guide (Figure 5). 
Regarding Claim 8, Sugiyama teaches the method of claim 7, comprising applying voltages to electrodes of the plurality of electrodes and thereby forming an RF only field along a third portion of the length of the multipole, wherein the second portion is disposed between first and third portions (41 (DC) is between RF only 40, 42).
Regarding Claim 11, Sugiyama teaches a multipole, comprising: 
a plurality of electrodes disposed about a longitudinal axis and being arranged one relative to another so as to define an ion transmission volume therebetween for transmitting 
an electronic controller operably (voltage control unit, claim 1) connected to an RF power source and the plurality of electrodes and being configured to apply at least an RF potential to said at least some electrodes ([66] Figure 5b, parts 40, 41), wherein said plurality of electrodes is configured to generate an RF-only field along a first portion of the length of said mutipole and to generate an axial DC field along a second portion of the length of said device ([67]) when said electronic controller is applying said at least an RF potential to said at least some electrodes (RF to the rods), and wherein, during use, ions are focused radially inward toward the longitudinal axis of said device within the first portion of the length of said device, and transmit through the first portion before the second portion ([7], part 40 before part 41). 
Regarding Claim 12, Sugiyama teaches the multipole of claim 11, wherein said plurality of electrodes comprises a first set of electrodes and a second set of electrodes, wherein: the first set of electrodes comprises at least four elongate electrodes arranged in pairs on opposite sides of the longitudinal axis (Figure 5b, part 10); and the second set of electrodes comprises at least one additional electrode configured to produce the axial DC field along a second portion of the length of said device (Figure 5b, part 11). 
Regarding Claim 19, Sugiyama teaches the multipole of claim 12, wherein the electrodes of the first set of electrodes include a portion that extends longitudinally beyond one end of the electrodes of the second set of electrodes, said portion defining the first portion of the length of the device (Figure 5).
Regarding Claim 20/21, Sugiyama teaches the multipole of claim 12, wherein the first portion of the length of the device is disposed between an ion outlet orifice and the second portion of the length of the device (Figure 1, part 3, outlet from the ion source, inlet into the mass filtering chamber).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  5, 10, 13-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Welkie (20150364309).
Regarding Claim 5 and 10, Sugiyama teaches the claim of 1/6. Sugiyama teaches, in two embodiments, wherein the multipole is disposed within a housing of a collision cell in a MS instrument (Figure 1, Figure 11, show housings that have vacuum pumps, 19, 20, 21 indicating the multipoles would also be in overall housing, embodiment of Figure 9B includes a collision section, 54, making the housing it is in a collision cell), wherein introducing the population of ions into the ion inlet end of the multipole comprises introducing the population of ions from a mass resolving section of the MS instrument (embodiment of Figure 11, mass filter 7 before hitting multipole 9).
Sugiyama fails to teach, in a single embodiment, introducing the population of ions into the ion inlet end of the multipole (in a collisions cell in a MS instrument) comprises introducing the population of ions from a mass-resolving section of the mass spectrometer instrument.
Welkie teaches placing a mass resolving section of a MS instrument prior to a section where an RF only field is put on the ions of interest (part 120 before 127, Figure 1).
Modification would have entailed adding a similar setup where a mass resolving section of an instrument (like that of Figure 11 of Sugiyama) is placed before an RF only trapping and cooling section that is used to feed ions into a collision cell (like that taught in the other embodiment, Figure 9 of Sugiyama). 

Regarding Claim 13, Sugiyama teaches the multipole of claim 12. Sugiyama fails to teach but Welkie teaches wherein said first set of electrodes comprises at least six elongate electrodes (Figure 4A). Modification would have entailed making a similar arrangement to the electrodes of Sugiyama. It would have been an obvious modification at the time of the effective filing date since it was a known in the art configuration, applied to the similarly known in the art setup of Sugiyama, to have the predictable results of filtering and analyzing the ions from a sample. 
Regarding Claim 14, Sugiyama and Welkie teach the multipole of claim 12. Sugiyama fails to teach but Welkie teaches wherein said first set of electrodes comprises eight elongate electrodes (Figure 4A). Modification would have entailed making a similar arrangement to the electrodes of Sugiyama. It would have been an obvious modification at the time of the effective filing date since it was a known in the art configuration, applied to the similarly known in the art setup of Sugiyama, to have the predictable results of filtering and analyzing the ions from a sample.
Regarding Claim 16, Sugiyama and Welkie teach the multipole of claim 12. Sugiyama fails to teach but Welkie teaches wherein said second set of electrodes comprises at least one drag vane (Figure 4A, electrodes between the rods). Modification would have entailed making a similar arrangement to the electrodes of Sugiyama. It would have been an obvious modification at the time of the effective filing date since it was a known in the art configuration, applied to the similarly known in the art setup of Sugiyama, to have the predictable results of filtering and analyzing the ions from a sample.
Regarding Claim 17, Sugiyama and Welkie teach the multipole of claim 12. Sugiyama fails to teach but Welkie teaches wherein said second set of electrodes comprises at least one pair of electrodes each being tapered along a length thereof (Figure 8). Modification would have 
Regarding Claim 18, Sugiyama and Welkie teach the multipole of claim 12. Sugiyama fails to teach but Welkie teaches wherein said second set of electrodes comprises at least one pair of rod-shaped electrodes disposed on opposite sides of the longitudinal axis and being arranged non-parallel one with respect to the other (Figure 12). Modification would have entailed making a similar arrangement to the electrodes of Sugiyama. It would have been an obvious modification at the time of the effective filing date since it was a known in the art configuration, applied to the similarly known in the art setup of Sugiyama, to have the predictable results of filtering and analyzing the ions from a sample.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Ibrahim (20110127417).
Regarding Claim 15, Sugiyama teaches the multipole of claim 12, wherein said second set of electrodes comprises at least one electrode assembly comprising a plurality of radially inwardly directed finger electrodes arranged along a length thereof. 
Ibrahim teaches a set of electrodes that includes at least one electrode assembly comprising a plurality of radially inwardly directed finger electrodes arranged along a length thereof (Figure 3).
Modification would have entailed adding a similar configuration to the vane electrodes of Sugiyama, segmenting them into fingers. 
It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it can optimize transmission efficiency into the collision cell (Ibrahim, ¶ 5).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Furuhashi (20190019664).
Regarding Claim 22, Sugiyama teaches the multipole of claim 11, but fails to teach wherein said plurality of electrodes comprises at least four elongate electrodes arranged in pairs on opposite sides of the longitudinal axis (quadrupole, Figure 2), wherein electrodes of each pair are parallel one relative to the other within a first potion thereof corresponding to the first portion of the length of the device and are non-parallel one relative to the other within a second portion thereof corresponding to the second portion of the length of the device. 
	Furuhashi teaches a configuration where electrodes of a pair are parallel one relative to the other within a first portion thereof corresponding to a first portion of the length of the device and are non-parallel one relative to the other within a second portion thereof corresponding to a second portion of the length of the device (Figure 7).
	Modification would have entailed adding the same type of multipole geometry to the apparatus of Sugiyama. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because Furuhashi states that this configuration allows a wider range of m/z ions to be detected by the TOF (¶ 34). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Yoshinari (20170125230).
Regarding Claim 23, Sugiyama ateaches the multipole of claim 11, but fail to further teach wherein said plurality of electrodes comprises at least four elongate electrodes arranged in pairs on opposite sides of the longitudinal axis, wherein the electrodes of each pair have a uniform cross-sectional area within a first potion thereof corresponding to the first portion of the length of the device and have a tapered cross-sectional area within a second portion thereof corresponding to the second portion of the length of the device.

Modification would have entailed adding a similar tapering to all of the quadrupoles of Sugiyama. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because Yoshinari teaches that this provides for a stable ion trajectory (¶ 43).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881